Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to Applicant’s amendment filed on May 19, 2021.
Claims 12-15 are canceled.
Claim 21 is amended.

Allowable Subject Matter
Claims 1-11 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a firing member lockout configured to interface with the camming assembly of the surgical staple cartridge supported in said first jaw, said firing member lockout configured to prevent said firing member from moving out of said starting position upon application of said firing motion to said firing member unless the camming assembly is in the unfired position within the surgical staple cartridge
a cartridge verification member configured to move the camming assembly out of the unfired position to an intermediate position unless said cartridge verification member detects a verification feature on the surgical staple cartridge
at least one verification feature configured to operably interface with the cartridge verification member such that when said cartridge body is operably supported in the surgical stapling instrument, said verification feature prevents the cartridge verification member from moving said camming assembly from said unfired position to an intermediate position wherein said camming assembly disengages from the firing member lockout to permit the firing member lockout to be biased into the locked position to prevent the firing member from being moved distally through said cartridge body upon application of a firing motion to the firing member
a cartridge verification feature
a cartridge verification member, wherein when said incompatible staple cartridge is installed in said first jaw, said cartridge verification member moves said another camming assembly out of engagement with said firing member lockout to permit said firing member lockout to be biased into said locked position by a firing member spring and wherein, when said compatible cartridge is installed in said first jaw, said cartridge verification feature thereon prevents said cartridge verification member from moving said camming assembly thereof out of engagement with said firing member lockout
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






May 21, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731